Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2006

Hale v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3259




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hale v. Beard" (2006). 2006 Decisions. Paper 1540.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1540


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                              NO. 05-3259
                           ________________

                          TIMOTHY A. HALE,

                                      Appellant

                                     v.


                 CHIEF SECRETARY JEFFREY BEARD,
                 Pennsylvania Department of Corrections;
                DENTAL DEPARTMENT, SCI Rockview;
             INMATE ACCOUNTING OFFICE, SCI Rockview;
                    SUPERINTENDANT F.J. TENNIS
                ____________________________________

              On Appeal From the United States District Court
                  For the Middle District of Pennsylvania
                        (D.C. Civ. No. 04-cv-02704)
                District Judge: Honorable James M. Munley
              _______________________________________


                Submitted Under Third Circuit LAR 34.1(a)
                           February 14, 2006

    BEFORE: BARRY, STAPLETON and GREENBERG, CIRCUIT JUDGES

                        (Filed: February 27, 2006)

                       _______________________

                              OPINION
                       _______________________

PER CURIAM
       Timothy Hale, a prisoner incarcerated at the State Correctional Institution at

Rockview (“SCI-Rockview”) in Bellefonte, Pennsylvania, appeals pro se the dismissal for

failure to state a claim of his action filed under 42 U.S.C. § 1983. In his Amended

Complaint, Hale alleged that defendants’ withdrawal of money from his prison account

pursuant to 42 Pa. Cons. Stat. Ann. § 9728(b)(5) and DC ADM-005 violated his right to

due process under the Fourth and Fourteenth Amendments.1 Hale sought a declaration

that his rights were being violated by defendants’ actions, an injunction barring

defendants from continuing to seize money from his prison account, compensatory and

punitive damages, and costs.

       The District Court dismissed the action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

for failure to state a claim upon which relief can be granted. The Court held that, because

Hale did not articulate a constitutional basis for the alleged violation, he failed to state a

claim cognizable under 42 U.S.C. § 1983. The Court went on to note that, to the extent

Hale’s Complaint could be construed to allege a violation of the Fourteenth Amendment,

the claim could not be pursued in a § 1983 action under Hudson v. Palmer, 468 U.S. 517



   1
       Hale’s claims are based on what is commonly known as Act 84, pursuant to which
“wages, salaries and commissions of individuals” may be attached “[f]or restitution to
crime victims, costs, fines or bail judgments pursuant to an order entered by a court in a
criminal proceeding.” 42 Pa. Cons. Stat. Ann. § 8127(a)(5) (West 2005). Act 84 permits
the county correctional facility or Department of Corrections “to make monetary
deductions from inmate personal accounts for the purpose of collecting restitution or any
other court-ordered obligation.” 42 Pa. Cons. Stat. Ann. § 9728(b)(5) (West 2005). That
section also authorizes the Department of Corrections to develop guidelines for this
procedure, see id., which it has done. See DC-ADM 005-1.

                                               2
(1984), because the State of Pennsylvania provides an adequate post-deprivation remedy

for the alleged wrong.

       We have jurisdiction under 28 U.S.C. § 1291. The District Court dismissed Hale’s

Amended Complaint on February 8, 2005.2 On March 16, 2005, Hale filed a motion for

reconsideration in which he stated the legal basis for the arguments set forth in his

Amended Complaint. The District Court denied his motion for reconsideration on May

23, 2005. Hale filed a notice of appeal on June 16, 2005. Because the District Court did

not enter a separate judgment pursuant to Federal Rule of Civil Procedure 58 when it

dismissed the action, the notice of appeal was timely as to both the dismissal Order and

the denial of Hale’s motion for reconsideration.3

       Hale initially argued to the District Court that there was no court order mandating

the payment of costs, fines, or restitution. On appeal, however, he admits that his

sentence included costs, fines, and restitution. There is no copy of the sentencing order in

the record.

       We have repeatedly held that a prisoner has a protected property interest in the


   2
        It is unclear whether Hale received notice of the Court’s dismissal, as he attempted
to file a supplemental complaint on March 7, 2005. In an order entered on March 9, the
District Court denied Hale’s motion to file a supplemental complaint based upon its
dismissal of the Amended Complaint on February 8.
   3
       Pursuant to Rule 58(b)(2)(B), the dismissal became a final judgment on July 8,
2005, 150 days after entry on the civil docket. The notice of appeal was filed on June 16,
2005. A notice of appeal which is filed after the court announces a decision or order but
before it enters a judgment is treated as if it was filed on the date of entry of the judgment.
See Fed. R. App. P. 4(a)(2).

                                              3
funds held in his inmate account. See, e.g., Higgins v. Beyer, 293 F.3d 683, 693 (3d Cir.

2002); Tillman v. Lebanon County Corr. Facility, 221 F.3d 410, 421 (3d Cir. 2000).

Nonetheless, the District Court held that Hale’s due process claims were barred under

Hudson v. Palmer, 468 U.S. 517 (1984), because the State of Pennsylvania provides an

adequate post-deprivation remedy for such a wrong. We have rejected this line of

reasoning, holding that “‘[i]n situations where the State feasibly can provide a

predeprivation hearing before taking property, it generally must do so regardless of the

adequacy of a postdeprivation tort remedy to compensate for the taking.’” Higgins, 293
F.3d at 693-94 (quoting Zinermon v. Burch, 494 U.S. 113, 132 (1990)). In Higgins,

where funds were being deducted from plaintiff’s account pursuant to a state statute, we

concluded that “[plaintiff] was entitled to notice and hearing before the [defendants]

deducted money from his account.” Id. at 694. The availability of post-deprivation state

court proceedings thus does not bar Hale’s federal procedural due process claim.

       Having determined that Hale may seek to enforce his due process rights in the

context of a § 1983 action, we now consider whether Hale has been accorded adequate

process. The Pennsylvania Supreme Court has recently spoken on the issue of what

process is due in this situation. In Buck v. Beard, 583 Pa. 431, 877 A.2d 157 (2005), the

Court considered a challenge by inmate Darryl Buck to the withdrawal of funds from his

prison account for court costs, fines, and restitution pursuant to 42 Pa. Cons. Stat. Ann. §

9728(b)(5). Buck argued that due process required an individualized judicial

determination of his ability to pay before the Department of Corrections could deduct

                                              4
payments from his account for fines, costs, or restitution. Id. at ___, 877 A.2d at 159-60.

The Court rejected Buck’s position, holding that because the statute became effective two

years prior to the imposition of his sentence, and because he had been afforded an

opportunity to present evidence at his sentencing hearing to persuade the court not to

impose fines, costs, or restitution, he had received sufficient notice and an opportunity to

be heard to satisfy the requirements of due process. Id. at ___; 877 A.2d at 160. The

Court therefore concluded that, under the circumstances, the application of section

9728(b)(5) did not violate Buck’s right to due process. Id. at ___; 877 A.2d at 162.

       We have not yet addressed the specific issue of what constitutes due process under

the federal Constitution in this situation. Traditionally, in assessing a procedural due

process claim, we will balance the private interest, the governmental interest, and the

value of the available procedure in safeguarding against an erroneous deprivation of

property. See Tillman, 221 F.3d at 421; see also Mathews v. Eldridge, 424 U.S. 319, 335

(1976). Absent “extraordinary circumstances,” we have usually found that due process

requires predeprivation notice and a hearing. See Higgins, 293 F.3d at 694; Tillman, 221
F.3d at 421-22. While we ultimately may conclude, as the Pennsylvania Supreme Court

did, that the existence of the statute and the proceedings attendant to sentencing provide

sufficient notice and an opportunity to be heard to satisfy the requirements of due process,

we are reluctant to address this issue without first hearing argument from the

Commonwealth. As the District Court dismissed this action prior to service of the

Complaint, we will vacate and remand for further proceedings. Upon remand, the District

                                              5
Court may wish to consider whether the appointment of counsel to represent plaintiff

would be appropriate.




                                           6